Citation Nr: 1632751	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-02 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for chronic fatigue immune deficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from May 1972 to April 1974 and August 1974 to January 1975.  She also served for many years with the Reserve from which she retired in March 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for Epstein-Barr virus and fibromyalgia have been raised by the record in a February 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's February 2016 hearing testimony was presented that the appellant injured her left ankle while performing reserve duties in June 1990, and that she has suffered from chronic ankle pain since.  The Veteran also testified that since serving with a medical battalion on active duty for training in August 1978 at Camp Pickett, Virginia she has suffered from a chronic cold, and fatigue like symptoms have persisted since.  

In support of her claim the Veteran submitted a statement from her treating physician, Dr. M.M., stating that her left ankle and chronic fatigue disorders may be related to her military service.  While this statement is not a sufficient basis upon which to grant service connection, Obert v. Brown, 5 Vet. App. 30, 33 (1993), it is enough to warrant VA medical examinations for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the service personnel records in detail and prepare a memorandum for the record detailing the dates of all periods of active duty for training performed in 1978 and 1990.  A separate paragraph should detail all periods of inactive duty in each of those years.  If the information contained in the available service personnel records is not sufficient to prepare this memorandum appropriate development should be undertaken to include, if necessary, contacting the Defense Finance and Accounting Service.  

2.  Thereafter schedule the Veteran for VA medical examination with a physician to address the etiology of any diagnosed left ankle and chronic fatigue disorders.   The above memorandum, the Veteran's claims file, to include all VBMS and Virtual VA records, as well as a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
 
If the Veteran is diagnosed with any left ankle or chronic fatigue disorder, the examining physician must opine whether it is at least as likely as not that the disorder had its onset during or were caused by her active military service.
 
The physician is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  With respect to any opinion offered the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since she served.  The physician is advised that while the Veteran is not a physician, she does have medical training to include pursuing a master's degree in nursing.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
3. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the physician documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of fully reasoned medical opinion evidence that links her claimed disorders to service, that explains what evidence was considered in making preparing an opinion, and fully explanatory reasons and bases detailing how the particular conclusions in the opinion were reached.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

